375 F.2d 769
James BROWN, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 23871.
United States Court of Appeals Fifth Circuit.
April 14, 1967.

P. C. Andrews, Jr., Thomasville, Ga., for appellant.
Sampson M. Culpepper, Asst. U. S. Atty., Floyd M. Buford, U. S. Atty., Walker P. Johnson, Jr., Asst. U. S. Atty., Macon, Ga., for appellee.
Before TUTTLE, Chief Judge, AINSWORTH, Circuit Judge, and FULTON, District Judge.
PER CURIAM.


1
Upon careful consideration it is clear that appellant's attack upon the judgment of guilty on the ground that the unsupported evidence of his co-defendant Adams was not sufficient to warrant submission of case to the jury cannot prevail. See Ward v. United States, 5 Cir. 1962, 296 F.2d 898.


2
The other point relied upon by appellant, complaining of the court's charge relative to the "admission or confession" contained in the statement voluntarily given by Brown, was not saved for our consideration by an exception made to the charge at the time of trial. We think the charge as a whole gave the defendant a fair trial and no error has been shown that would warrant our applying the plain error rule, Rule 52 F.R. Crim.P.


3
The judgment is affirmed.